Citation Nr: 0808179	
Decision Date: 03/11/08    Archive Date: 03/20/08

DOCKET NO.  06-26 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for revocation of forfeiture of the 
veteran's right to VA benefits.


WITNESS AT HEARING ON APPEAL

Appellant and Grandson


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

This appeal arises before the Board of Veterans' Appeals (BVA 
or Board) from a March 2006 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines that denied the benefit sought on 
appeal.  The veteran had active service during World War II.  


FINDINGS OF FACT

1.  In a decision dated in July 1984, the RO determined the 
veteran forfeited all rights and claims for legal entitlement 
to VA benefits.

2.  The additional evidence presented since the decision in 
July 1984 is cumulative or redundant of evidence previously 
considered and by itself or when considered with previous 
evidence does not relate to an unestablished fact necessary 
to substantiate the claim and does not raise a reasonable 
possibility of substantiating the appellant's claim for legal 
entitlement to VA benefits.


CONCLUSIONS OF LAW

1.  The July 1984 decision by the RO determining the veteran 
forfeited all rights and claims for legal entitlement to VA 
benefits is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 
C.F.R. § 3.104 (2007).

2.  New and material evidence has not been presented to 
reopen the claim to establish revocation of forfeiture of the 
veteran's right to VA benefits.  38 U.S.C.A. §§ 5108, 7104(b) 
(West 2002); 38 C.F.R. § 3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter the Board is required to ensure that 
the VA's "duty to notify" and "duty to assist" obligations 
had been satisfied. See 38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2006).  However, the Board finds 
that it is the law, and not the evidence that is dispositive 
in this case, Sabonis v. Brown, 6 Vet. App. 426 (1994), and 
as such, notice is not required in this case.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

In such situations, an opinion from the VA General Counsel 
has held that the VA is not required to provide notice of the 
information and evidence necessary to substantiate a claim or 
required to develop the evidence to substantiate a claim 
where that claim cannot be substantiated because there was no 
legal basis for the claim or because the undisputed facts 
render the claimant ineligible for the claimed benefit.  See 
VAOGCPREC5-2004 (June 23, 2004).  The Court has also held 
that where the law, and not the underlying facts or 
development of facts are dispositive in a matter, the 
Veterans Claims Assistance Act can have no effect on the 
appeal.  Manning v. Principi, 16 Vet. App. 534 (2002).

A review of the record discloses that in a decision dated in 
July 1984 the RO determined the veteran forfeited all rights 
and claims for legal entitlement to VA benefits.  The RO 
based its decision on findings that the veteran was a member 
of the Japanese sponsored and controlled Bureau of 
Constabulary (BC) from at least January 1943 to at least 
October 1944.  The RO noted that the service department did 
not verify the veteran's guerilla service.  The veteran did 
not appeal the July 1984 decision.

The evidence of record and considered by the RO in July 1984 
is summarized as follows.  A January 1944 roster from the 
Philippine Constabulary included the veteran's name.  The 
veteran's Affidavit of Philippine Army Personnel, dated in 
January 1946, showed he was drafted to BC from May 1942 to 
November 1943, he escaped and was rejected by the Guerillas.  
In June 1983, the service department verified the veteran was 
employed by the Japanese from November 24, 1943 to October 
24, 1944.  A Report of Field Examination in September 1983, 
concluded the veteran only left the BC after it was disbanded 
due to American bombing of San Jose.  Depositions, dated in 
January 1984, from the veteran and his fellow servicemen were 
of record.  The veteran stated he was pressured to join the 
BC, was a patrolman, had guard duties, wore the uniform, left 
after the American bombings and joined the guerillas.  He 
stated he was cleared before a Loyalty Status Board.  
Depositions from fellow servicemen indicated they were 
drafted into the BC and escaped before American bombings.  
The veteran's statement of March 1984 asserted that he was 
forced to join the BC, did not voluntarily serve the Japanese 
and joined the guerillas when the Americans landed.  

Although prior unappealed decisions are final, they may 
nevertheless be reopened if new and material evidence is 
presented.  38 U.S.C.A. § 5108.  New evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  For the purpose of 
establishing whether new and material evidence has been 
submitted, the credibility of the evidence, although not its 
weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The additional pertinent evidence associated with the claims 
file after the July 1984 decision consists of a copy, 
received in January 2006, of the service department's 
verification that the veteran was employed by the Japanese 
from November 1943 to October 1944; discharge certificate 
from the Philippine Army of January 1946 showing the veteran 
had honorable service from December 1941 to January 1946 and 
did not have enlistment in the Constabulary; the veteran's 
replies to his POW questionnaire dated in November 2005 
indicating he was captured by the Japanese forces from May 
11, 1942 to December 25, 1942; the veteran's statements and 
testimony that he did not volunteer to join the Japanese, he 
maintained peace while in their service, he deserted and 
joined the guerillas when the Americans started bombing and 
fought the Japanese.  

All of the veteran's arguments are cumulative as they reflect 
his arguments that he was forced to join the BC, a contention 
that was of record at the time of the July 1984 RO decision.  
While the Philippine Army discharge certificate is new and 
shows no enlistment in the Constabulary, it is not material 
as verification from the service department received in 
January 2006 continued to show the veteran was employed by 
the Japanese from November 1943 to October 1944.  The service 
department's findings are binding and conclusive upon VA.  
Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see Soria v. 
Brown, 118 F.3d 747, 749 (Fed. Cir. 1997). Thus the evidence 
received since the July 1984 RO decision is not new and 
material.

As the additional evidence does not relate to an 
unestablished fact necessary to substantiate the claim, that 
is, evidence supporting a revocation of the veteran's 
forfeiture regarding VA benefits, the evidence is not new and 
material and the claim is not reopened.


ORDER

New and material evidence has not been presented to reopen 
the claim for revocation of forfeiture of the veteran's right 
to VA benefits.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


